                                   UNITED STATES BANKRUPTCY COURT
                                     MIDDLE DISTRICT OF ALABAMA




In re                                                                                  Case No. 21−30274
                                                                                       Chapter 13
Melissa T. Culbertson ,

        Debtor.


                           NOTICE OF REQUIREMENT TO FILE A STATEMENT OF
                          COMPLETION OF A FINANCIAL MANAGEMENT COURSE
                                          (Official Form 423)

According to our records, the following items have not been filed within 45 days after the first date set for the § 341
Meeting of Creditors:

                   Certificate of Completion of Financial Management Course by the Debtor
                                             Melissa T. Culbertson

A debtor must complete an instructional course in personal financial management from an approved provider and file
a certification of completion of the course (Official Form 423). Pursuant to Rule 5009(b), Federal Rules of
Bankruptcy Procedure, this case may be closed without discharge unless Official Form 423 is filed within the
applicable time limit under Rule 1007(c), Federal Rules of Bankruptcy Procedure.

A list of approved credit counseling agencies can be found on our website http:// www.almb.uscourts.gov.

A copy of Official Form 423 can be found on the US Courts website http:// www.uscourts.gov.



Dated May 14, 2021




                                                                Juan−Carlos Guerrero
                                                                Clerk of Court
                                                              United States Bankruptcy Court
                                                               Middle District of Alabama
In re:                                                                                                                 Case No. 21-30274-WRS
Melissa T. Culbertson                                                                                                  Chapter 13
       Debtor
                                                     CERTIFICATE OF NOTICE
District/off: 1127-2                                                  User: admin                                                                 Page 1 of 2
Date Rcvd: May 14, 2021                                               Form ID: nfmcdb                                                            Total Noticed: 1
The following symbols are used throughout this certificate:
Symbol          Definition
+                Addresses marked '+' were corrected by inserting the ZIP, adding the last four digits to complete the zip +4, or replacing an incorrect ZIP. USPS
                 regulations require that automation-compatible mail display the correct ZIP.


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on May 16, 2021:
Recip ID                 Recipient Name and Address
db                     + Melissa T. Culbertson, 3541 Cambridge Road, Montgomery, AL 36111-1917

TOTAL: 1

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
Electronic transmission includes sending notices via email (Email/text and Email/PDF), and electronic data interchange (EDI).
NONE


                                                       BYPASSED RECIPIENTS
The following addresses were not sent this bankruptcy notice due to an undeliverable address, *duplicate of an address listed above, *P duplicate of a
preferred address, or ## out of date forwarding orders with USPS.
NONE


                                                      NOTICE CERTIFICATION
I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities
in the manner shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and
belief.

Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed .R. Bank. P.2002(a)(1), a notice containing the
complete Social Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains
the redacted SSN as required by the bankruptcy rules and the Judiciary's privacy policies.

Date: May 16, 2021                                            Signature:           /s/Joseph Speetjens




                                  CM/ECF NOTICE OF ELECTRONIC FILING
The following persons/entities were sent notice through the court's CM/ECF electronic mail (Email) system on May 14, 2021 at the address(es) listed below:
Name                               Email Address
Bankruptcy Administrator
                                   ba@almb.uscourts.gov

Larry E. Darby, Esq
                                   on behalf of Creditor RPS Property Management LDarbyEsq@knology.net
                                   bankruptcy@alabamaevictions.com;darbylawfirm@yahoo.com

Mary Conner Pool
                                   on behalf of Debtor Melissa T. Culbertson mpool@bondnbotes.com
                                   attorneypool@gmail.com;r62810@notify.bestcase.com;jhull@bondnbotes.com

Richard C. Dean, Jr.
                                   on behalf of Creditor Auto Funding Group Auto Sales rdean@mindspring.com
                                   collector2@deanlawfirm.org;aoberdeen@deanlawfirm.org

Sabrina L. McKinney
                                   trustees_office@ch13mdal.com
District/off: 1127-2      User: admin        Page 2 of 2
Date Rcvd: May 14, 2021   Form ID: nfmcdb   Total Noticed: 1
TOTAL: 5
